UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6524


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SERGIO MUJICA,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Samuel G. Wilson,
District Judge.   (5:09-cr-00015-SGW-RSB-1; 5:12-cv-80452-SGW-
RSB)


Submitted:   June 10, 2013                 Decided:   June 12, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Sergio Mujica, Appellant Pro Se.      Sharon Burnham, Craig Jon
Jacobsen,   I,  Assistant   United  States  Attorneys,  Roanoke,
Virginia; Grayson A. Hoffman, Assistant United States Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sergio      Mujica     seeks      to     appeal   the    district    court’s

order denying his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.

For the reasons that follow, we remand to the district court.

            In    civil    cases       in    which     the    United    States   or    its

officer or agency is a party, parties have sixty days after the

entry of the district court's final judgment or order to note an

appeal.     Fed. R. App. P. 4(a)(1)(B).                       A district court may

extend the time to appeal upon a motion filed within thirty days

after    expiration       of     the    prescribed       time    and     a   showing    of

excusable       neglect    or     good       cause.      This       appeal   period     is

“mandatory and jurisdictional.”                    Browder v. Director, Dep’t of

Corr.,    434    U.S.     257,    264       (1978)    (quoting      United    States    v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order was filed and entered on

its docket on January 24, 2013.                       The district court received

Mujica’s undated notice of appeal on April 4, 2013.                          The notice

came in an envelope postmarked April 1, 2013. *                        Accompanying the

notice was Mujica’s request for a copy of the court’s order

denying his § 2255 motion.                   The request was dated March 30,

2013.     The notice of appeal was received after the sixty-day

     *
       For the purpose of this appeal, we assume that the date of
the postmark is the filing date.      See Fed. R. App. P. 4(c);
Houston v. Lack, 487 U.S. 266 (1988).



                                              2
appeal period expired but before the expiration of the thirty-

day excusable neglect period.           In the request accompanying the

notice of appeal, Mujica stated that he had been in transit,

transferring from one prison to another and that during that

time it is the Bureau of Prisons’ policy not to give him access

to litigation material.       He also stated that he learned that his

§ 2255 motion was denied.          He further noted that if his notice

of appeal was late to “please advise me how I may proceed to get

an   appeal.”     We   liberally      construe   Mujica’s    notice     and   the

accompanying request as a motion for an extension of time to

file his appeal.

           Because     the   notice    of   appeal    was   filed   within    the

excusable neglect period and because the district court has not

ruled on the motion for an extension, we remand this case to the

district court for the limited purpose of enabling the district

court to determine whether Mujica has shown excusable neglect or

good   cause    warranting    an   extension     of   the   sixty-day    appeal

period.   The record, as supplemented, will then be returned to

this court for further consideration.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      REMANDED



                                        3